ROSS, Circuit Judge.
This action was brought by the trustee of the estate of the bankrupt to set aside an alleged preference. The case is brought here by writ of error.
We cannot agree with the counsel for the plaintiff in error that there was a total want of evidence to support the findings of the trial court. Such being the case, it is well settled that the appellate court cannot weigh the evidence, but must take the facts as found by the court below. Stanley v. Supervisors, 121 U. S. 547, 7 Sup. Ct. 1234, 30 L. Ed. 1000; Pacific Postal Telegraph C. Co. v. Fleischner, 66 Fed. 902, 14 C. C. A. 166.
The judgment is affirmed.